Citation Nr: 1548365	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a psychiatric disorder, to include as secondary to the service connected chronic gastritis and gastroesophageal reflux disease.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right knee disorder also claimed as secondary to the left knee disorder.  

4.  Entitlement to a rating higher than 10 percent for chronic gastritis and gastroesophageal reflux disease claimed as a stomach disorder.  

5.  Entitlement to an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and gastroesophageal reflux disease.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the in San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

This case has been remanded by the Board in June 2006, October 2008, October 2010 and February 2012 for further development.  

Although the Veteran initially filed a claim for entitlement to service connection for a nervous condition, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's files are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of entitlement to service connection for a left knee disorder, entitlement to service connection for a right knee disorder also claimed as secondary to the left knee disorder, entitlement to a rating higher than 10 percent for chronic gastritis and gastroesophageal reflux disease claimed as a stomach disorder, entitlement to an effective date earlier than December 13, 2011 for grant of an evaluation of 10 percent for gastritis and gastroesophageal reflux disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for a psychiatric disorder also claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease was last denied in an October 2010 Board decision.  The evidence added to the record with regard to a psychiatric disorder since the October 2010 Board decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2010 Board decision denying service connection for a psychiatric disorder also claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease is final.  New and material evidence to reopen the claim for service connection for a psychiatric disorder also claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2009 and October 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a psychiatric disorder to include depressive disorder claimed as a nervous condition claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease.  In an October 2002 rating decision, service connection for a nervous condition was denied.  The RO found that the condition was not incurred in nor aggravated by service.  The Veteran perfected an appeal to that decision.  In an October 2010 Board decision, service connection for a psychiatric disorder also claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease was denied.  The Board found that depressive disorder did not begin during service, was not otherwise related to active military service and was not caused or aggravated by the service connected chronic gastritis and gastroesophageal reflux disease.  The Veteran did not appeal that decision.  The decision became final. 

At the time of the last final denial, the record contained service treatment records to include the Veteran's denial of depression or excessive worry and frequent or terrifying nightmares during his separation examination.  He, however, reported nervous trouble at that time.  The record also contained an August 1976 notation of anxiety.  Anxiety and depression was shown in April 2001 and the May 2001 VA examination diagnosed adjustment reactions with mixed emotional features.  Depressive disorder not otherwise specified was diagnosed in January 2006.  During the August 2006 VA examination, depressive disorder not otherwise specified was diagnosed.  The VA examiner opined that his psychiatric disorder was not caused by or a result of his service.  He reasoned that there was no evidence of psychiatric complaints, findings or treatment during service.  The VA examiner noted that although a private physician Dr. M reported in August 2006 that Veteran was hospitalized in a military hospital and discharged with the diagnosis of psychophysiological gastrointestinal reaction, no evidence was found of that event.  The Veteran, he said, reported that he became depressed after he suffered a work accident in 2000 and had to retire due to medical disability.  

The October 2009 VA examination was also of record.  The October 2009 VA examiner opined that the diagnosed depressive disorder was not caused or aggravated by the Veteran's period of active duty and that it was less likely as not (50/50 probability) secondary to or permanently aggravated by his service connected gastritis and GERD.  The VA examiner found that there was no evidence of psychiatric complaints or treatment during service.  It was noted that the Veteran was able to work in the year 2000 when he had a work accident but he did not have psychiatric treatment until 2002 after the work accident.  

Since the last final denial, the Veteran has submitted evidence showing continued treatment for a psychiatric disability and lay statements asserting a relation between his psychiatric disability and his service connected gastritis and gastroesophageal reflux disease  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a psychiatric disorder also claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease has not been submitted.  The Veteran's claim for service connection was previously denied on the basis that the evidence did not show a psychiatric disorder began during service or was otherwise related to active military service.  It was also found that it was not caused or aggravated by the service connected chronic gastritis and gastroesophageal reflux disease.  Although the Veteran has re-submitted evidence showing that he has a psychiatric disability and lay statements asserting a relation between his psychiatric disability and service or his service connected disability, such evidence is cumulative.  The Veteran has not submitted any evidence showing that his psychiatric disorder began during service and/or was caused or aggravated by the service connected chronic gastritis and gastroesophageal reflux disease.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a psychiatric disorder to include depressive disorder claimed as a nervous condition claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease.  

Stated differently, service connection for a psychiatric disorder claimed as a nervous condition claimed as secondary to the service connected chronic gastritis and gastroesophageal reflux disease was denied in the past because the record was devoid of a showing that it began during service, was otherwise related to active military service and/or was caused or aggravated by the service connected chronic gastritis and gastroesophageal reflux disease.  No material facts have changed.


ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disorder, to include as secondary to the service connected chronic gastritis and gastroesophageal reflux disease is denied.  


REMAND

The Veteran appeals the denial of entitlement to service connection for a left and right knee disability.  He claims that his left knee has been afflicted since service and that his right knee disability is due to service and/or to overuse due to his left knee disability.  

The Veteran was afforded VA examinations in relation to his claim in September 2006 and October 2009.  The opinions rendered during these examinations, however, were deemed inadequate for rating purposes by the Board.  An addendum opinion was obtained in November 2010 by the same VA examiner.  In the February 2012 Board remand, however, it was determined that further development was needed to include obtaining an addendum etiology opinion.  The Board noted that the prior VA examination was inadequate as it failed to discuss the April 1967 service treatment record and the showing of osteoarthritis in 1976 as previously pointed out by the Board.  

In March 2015, the same VA examiner who conducted the prior examinations and rendered the November 2010 opinion, issued an addendum opinion.  The Board notes that while he answered some of the questions asked by the Board, the VA examiner did not substantially comply with the Board's previous directives.  To that end, the VA examiner did not adequately address the evidence showing osteoarthritis in 1976 and whether such could be attributed to service.  While he commented that the osteoarthritis happened years after service not during service and that it is an aging process that has affected both knees as time has passed, the VA examiner did not reconcile the September 2006 VA examination report noting that degenerative joint disease is a condition that takes time to evolve and develop and the indication that the osteoarthritis seen in 1976 could have manifested in service.  As the question as to whether the osteoarthritis seen in 1976 manifested in service and evolved over time still remains unanswered, a remand is warranted.   

The VA examiner who conducted the prior examinations and rendered the prior opinions is either unable to and/or unwilling to render an adequate opinion, as such the Board finds that a VA opinion should be obtained from an examiner who is capable of addressing the questions presented.  The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner is requested to comply with the Board's remand directives as stated below.

Regarding the claim for TDIU, as determined by the Board in the past, this issue is inextricably intertwined with the claims for entitlement to service connection for a left and right knee disability.  In this regard, a grant of service connection for left and right disability may impact the claim for entitlement to TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.

The Veteran also appeals the denial of entitlement to a rating higher than 10 percent for chronic gastritis and gastroesophageal reflux disease and entitlement to an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and gastroesophageal reflux disease.  The evidence shows that in an August 2007 rating decision service connection for chronic gastritis and gastroesophageal reflux disease was granted.  A noncompensable evaluation was assigned, effective January 3, 2001.  On December 13, 2011, the RO received the Veteran's claim for an increased rating for his chronic gastritis and gastroesophageal reflux disease.  At that time, he claimed a worsening of his condition.  He also inquired about the notice of disagreement that he submitted to the RO in 2007.  The Veteran submitted a statement that was dated October 27, 2007.  While the statement did not go into detail on this matter, the Veteran expressed disagreement with the August 2007 rating decision.  It also noted that additional evidence was attached.

The Board acknowledges that the record shows a notice of disagreement dated by the Veteran on October 27, 2007.  It is unclear, however, whether this document was received by RO during that time.  The record shows that on November 5, 2007 the VA received medical records regarding the Veteran's disabilities to include gastritis.  These were mailed by the Veteran.  The electronic files do not contain any correspondence with these records.  In the notice of disagreement submitted by the Veteran that is dated October 27, 2007, he stated that evidence was attached.  The Veteran has put VA on notice that there is a conflict in the record and there is a suggestion that there was temporary folder at one time.  In light of his statements and the showing that medical evidence regarding his gastritis was received by the VA in November 2007 shortly after he claimed to have sent his notice of disagreement, the Board finds that further development is needed to determine if the Veteran filed a timely notice of disagreement to the August 2007 rating decision that granted service connection for chronic gastritis and gastroesophageal reflux disease.  

As noted, the Veteran's files are now in electronic format.  It is unclear whether the temporary folder was included.  It is also unclear whether there may be correspondence associated with the medical records received in November 2007.  Contact should be made with the contractor or other appropriate source to determine whether there was any temporary folder, the RO should search for any folder, and it should be determined, looking through the original file whether there was correspondence associated with the receipt of the records that was not copied.

Accordingly, the issues of entitlement to a rating higher than 10 percent for chronic gastritis and gastroesophageal reflux disease and entitlement to an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and gastroesophageal reflux disease must be remanded as these issues are inextricably intertwined with the determination of whether a timely notice of disagreement was filed by the Veteran in 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any information that may verify that he submitted a timely notice of disagreement to the August 1, 2007 rating decision that granted service connection for chronic gastritis and gastroesophageal reflux disease.  The AOJ should also make an attempt to determine if the Veteran submitted a timely notice of disagreement to the rating decision to include reviewing the original claims file, if possible.  Specifically the contractor, or other appropriate party, should search the original records for correspondence associated with the medical records that were received in November 2007.  If correspondence is found, it should be uploaded into the file.  The original RO must be contacted to search their files for any temporary folder, and documentation of the search must be put in the file.  If there is clear evidence that any temporary form was scanned into the electronic files, that documentation should be provided.  If the notice of disagreement is found to have been timely made, the AOJ must then take appropriate action. 

2.  Obtain a VA addendum opinion from an examiner other than the examiner who conducted the previous examinations, to determine the nature and etiology of the Veteran's left and right knee disability.  Access to VBMS, Virtual VA must be provided to and reviewed by the examiner.  The examiner should provide an opinion as to whether the Veteran's current knee disabilities are at least as likely as not related to service i.e., a 50 percent or greater probability.  In rendering his/her opinion the examiner must consider and discuss the 1967 STR showing complaints of knee pain in service and the 1976 treatment record noting x-ray evidence of osteoarthritic changes.  

If the examiner determines that the Veteran's right knee disability is less likely than not related to service the examiner should opine whether it is at least as likely as not the Veteran s left knee disability has caused or made chronically worse the Veteran's right knee disability.  

Regardless of whether the examiner's opinion is favorable or negative the examiner must provide support for his/her opinion that includes reference to the lay and medical evidence contained in the record if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of his rationale, the examiner must discuss the April 1967 service treatment record documenting the Veteran s complaint of knee pain in service, as well as the September 1976 treatment record recording a diagnosis of osteoarthritis.  The examiner must comment on how, if at all, they relate to the Veteran's claim of service connection for left and right knee disabilities.  The examiner must also discuss and reconcile the 2006 VA examiner's statement that degenerative joint disease is a condition that takes time to evolve and develop.  Specifically, the VA examiner must address the likelihood that the arthritis documented in 1976 could have manifested in service (or within a year of separation) but was not detected until 1976. 

If another examination is required to formulate an
opinion, another examination should be schedule that addresses the directives presented above.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the examiner's discussion of the 1967 service treatment record and 1976 showing of osteoarthritic changes.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issues of entitlement to a rating higher than 10 percent for chronic gastritis and gastroesophageal reflux disease, entitlement to an effective date earlier than December 13, 2011 for the grant of an evaluation of 10 percent for gastritis and gastroesophageal reflux disease and entitlement to service connection for TDIU.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


